Order entered August 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00078-CR

                      ARMANDO RODRIGUEZ ZUNIGA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F12-52672-X

                                          ORDER
       Appellant’s August 5, 2014 motion for leave to supplement the clerk’s record is

GRANTED.

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the trial court’s punishment charge

and the jury verdict on punishment.

       Appellant’s August 7, 2014 motion requesting a one-day extension of time to file his

brief is GRANTED. Appellant’s brief received by the Clerk of the Court on August 7, 2014 is

DEEMED timely filed on the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE